DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 recites “pleats t to set” in line 4, which includes a minor typographical error (the extraneous “t” should be deleted).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen (U.S. Patent No. 2,754,901).
Regarding claim 21, Madsen discloses a vertical cellular drape for an architectural structure [FIG. 1], said cellular drape extending in a vertical direction between a top end and a bottom end (the top and bottom ends are defined generally at the upper and lower stitching 39 as shown in Figure 1) and in a lateral direction between a first lateral end and a second lateral end, said cellular drape being movable in the lateral direction between an extended position [FIG. 1] and a retracted position [FIG. 2], said cellular drape comprising:
a front drape panel (38, on the front face of the drape assembly) defining a front face of said cellular drape, said front drape panel defining a plurality of front pleats spaced apart from one another in the lateral direction across said front face of said cellular drape (the front face is defined by the outer surface of the front drape panel 38, and the spaced pleats are defined at the folds of the drape panel as shown in at least Figures 1, 3a, and 7);
a rear drape panel (38, on the rear face of the drape assembly) defining a rear face of said cellular drape, said rear drape panel defining a plurality of rear pleats spaced apart from one another in the lateral direction across said rear face of said cellular drape (the rear face is defined by the outer surface of the rear drape panel 38, and the spaced pleats are defined at the folds of the drape panel as shown in at least Figures 1, 3a, and 7); and
one or more connecting links (24) coupled between separate portions of one of said front drape panel or said rear drape panel;
wherein:
said front and rear drape panels are configured to be positioned relative to each other when said cellular drape is in the extended position such that a plurality of internal cells are defined between said front and rear drape panels that extend in the vertical direction between said top and bottom ends of said cellular drape (the internal cells are defined between the front and rear drape panels, shown best in Figures 3a and 7); and
said one or more connecting links are configured to set a maximum pleat spacing defined between adjacent pairs of pleats of said cellular drape in the lateral direction when said cellular drape is moved to the extended position (column 2, lines 30-37).
Regarding claim 22, Madsen discloses that said adjacent pairs of pleats comprise adjacent pairs of said rear pleats of said rear drape panel (rear pleats are shown on the rear panel 38 in at least Figures 3a and 7); and said one or more connecting links are coupled laterally between said adjacent pairs of said rear pleats along said rear face of said rear drape panel (as shown in Figure 3a, the connecting link 24 extends parallel to the general plane of the rear face; the term “along” is defined as “On a line or course parallel and close to; continuously beside” per https://www.thefreedictionary.com/along; the extension of the connecting link on a line or course parallel to the rear face is therefore considered to read on the limitation).
Regarding claim 23, Madsen discloses that said one or more connecting links comprise a continuous strip of material (the continuous strip is shown in at least 3a) including a plurality of lateral portions (the portions are defined between adjacent connection points at links 17); each lateral portion of said continuous strip of material is coupled between a respective adjacent pair of pleats of said adjacent pairs of pleats to set the maximum pleat spacing between said respective adjacent pair of pleats (column 2, lines 30-37) [FIG. 3a].
Regarding claim 25, Madsen discloses that said front pleats of said front drape panel comprise alternating front pleat peaks and front pleat valleys spaced apart from one another across said front face of said cellular drape (the peaks and valleys of the front pleats are shown in at least Figures 3a and 7); said rear pleats of said rear drape panel comprise alternating rear pleat peaks and rear pleat valleys spaced apart from one another across said rear face of said cellular drape (the peaks and valleys of the rear pleats are also shown in at least Figures 3a and 7); and said maximum pleat spacing corresponds to a maximum peak-to-peak distance defined between adjacent pairs of pleat peaks of at least one of said front pleat peaks or said rear pleat peaks (the parallelogram structure of the drapery assembly inherently results in a correspondence between the peak distance and the maximum pleat spacing set by the connecting link 24).
Regarding claim 26, Madsen discloses a plurality of headers (30) positioned between said front and rear drape panels [FIG. 3a].
Regarding claim 27, Madsen discloses that each header of said plurality of headers is positioned within at least one corresponding internal cell of said plurality of internal cells defined between said front and rear drape panels (Figures 5 and 7 illustrate the positioning of the headers within the cells of the drape panels); and said one or more connecting links are positioned along an outer face of said cellular drape, said outer face comprising one of said front face or said rear face of said cellular drape (as noted above, the term “along” is defined as “On a line or course parallel and close to; continuously beside” per https://www.thefreedictionary.com/along; the extension of the connecting link on a line or course parallel to the rear face is therefore considered to read on the limitation; the limitation does not explicitly require direct attachment to the outer face of the cellular drape).
Regarding claim 28, Madsen discloses that said one or more connecting links are separate and spaced apart from said plurality of headers (as shown in Figures 5 and 3a, the connecting link 24 is a separate element and is spaced above the headers).
Regarding claim 29, Madsen discloses a vertical cellular drape for an architectural structure [FIG. 1], said cellular drape extending in a vertical direction between a top end and a bottom end (the top and bottom ends are defined generally at the upper and lower stitching 39 as shown in Figure 1) and in a lateral direction between a first lateral end and a second lateral end, said cellular drape being movable in the lateral direction between an extended position [FIG. 1] and a retracted position [FIG. 2], said cellular drape comprising:
a front drape panel (38, on the front face of the drape assembly) defining a front face of said cellular drape, said front drape panel defining a plurality of front pleats spaced apart from one another in the lateral direction across said front face of said cellular drape (the front face is defined by the outer surface of the front drape panel 38, and the spaced pleats are defined at the folds of the drape panel as shown in at least Figures 1, 3a, and 7);
a rear drape panel (38, on the rear face of the drape assembly) defining a rear face of said cellular drape, said rear drape panel defining a plurality of rear pleats spaced apart from one another in the lateral direction across said rear face of said cellular drape (the rear face is defined by the outer surface of the rear drape panel 38, and the spaced pleats are defined at the folds of the drape panel as shown in at least Figures 1, 3a, and 7); and
a plurality of headers (30) positioned at or adjacent to said top end of said cellular drape at a location between said front and rear drape panels [FIG. 3a]; and
one or more connecting links (24) separate and spaced apart from said plurality of headers (as shown in Figures 5 and 3a, the connecting link 24 is a separate element and is spaced above the headers);  
wherein said one or more connecting links are configured to set a maximum pleat spacing defined between adjacent pairs of pleats of said cellular drape in the lateral direction when said cellular drape is moved to the extended position (column 2, lines 30-37).
Regarding claim 30, Madsen discloses that said front and rear drape panels are configured to be positioned relative to each other when said cellular drape is in the extended position such that a plurality of internal cells are defined between said front and rear drape panels that extend in the vertical direction between said top and bottom ends of said cellular drape (the internal cells are defined between the front and rear drape panels, shown best in Figures 3a and 7).
Regarding claim 31, Madsen discloses that each header of said plurality of headers is positioned within at least one corresponding internal cell of said plurality of internal cells defined between said front and rear drape panels (Figures 5 and 7 illustrate the positioning of the headers within the cells of the drape panels).
Regarding claim 32, Madsen discloses that said one or more connecting links are positioned along an outer face of said cellular drape, said outer face comprising one of said front face or said rear face of said cellular drape (as noted above, the term “along” is defined as “On a line or course parallel and close to; continuously beside” per https://www.thefreedictionary.com/along; the extension of the connecting link on a line or course parallel to the rear face is therefore considered to read on the limitation; the limitation does not explicitly require direct attachment to the outer face of the cellular drape).
Regarding claim 33, Madsen discloses that said adjacent pairs of pleats comprise adjacent pairs of said rear pleats of said rear drape panel (rear pleats are shown on the rear panel 38 in at least Figures 3a and 7); and said one or more connecting links are coupled laterally between said adjacent pairs of said rear pleats along said rear face of said rear drape panel (as shown in Figure 3a, the connecting link 24 extends parallel to the general plane of the rear face; the term “along” is defined as “On a line or course parallel and close to; continuously beside” per https://www.thefreedictionary.com/along; the extension of the connecting link on a line or course parallel to the rear face is therefore considered to read on the limitation).
Regarding claim 34, Madsen discloses that said one or more connecting links comprise a continuous strip of material (the continuous strip is shown in at least 3a) including a plurality of lateral portions (the portions are defined between adjacent connection points at links 17); each lateral portion of said continuous strip of material is coupled between a respective adjacent pair of pleats of said adjacent pairs of pleats to set the maximum pleat spacing between said respective adjacent pair of pleats (column 2, lines 30-37) [FIG. 3a].
Regarding claim 36, Madsen discloses that said front pleats of said front drape panel comprise alternating front pleat peaks and front pleat valleys spaced apart from one another across said front face of said cellular drape (the peaks and valleys of the front pleats are shown in at least Figures 3a and 7); said rear pleats of said rear drape panel comprise alternating rear pleat peaks and rear pleat valleys spaced apart from one another across said rear face of said cellular drape (the peaks and valleys of the rear pleats are also shown in at least Figures 3a and 7); and said maximum pleat spacing corresponds to a maximum peak-to-peak distance defined between adjacent pairs of pleat peaks of at least one of said front pleat peaks or said rear pleat peaks (the parallelogram structure of the drapery assembly inherently results in a correspondence between the peak distance and the maximum pleat spacing set by the connecting link 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (U.S. Patent No. 2,754,901) in view of Merrill (U.S. Patent No. 3,082,817).
Regarding claims 24 and 35, Madsen discloses said one or more connecting links, wherein portions of the connecting link are coupled between a respective adjacent pair of pleats of said to set the maximum pleat spacing between said respective adjacent pair of pleats (column 2, lines 30-37), but Madsen does not disclose that the one or more connecting links comprise a plurality of separate strips of material.
Nonetheless, Merrill discloses a drape assembly comprising one or more connecting links (17) comprising a plurality of separate strips of material (column 2, lines 65-67; the connecting links are formed by chain sections, which include a plurality of strips of material).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting link of Madsen to be formed from a plurality of strips of material, as taught by Merrill, in order to facilitate adjustment of the connecting links or replacement of damaged sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634